DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/259,875.
Claims 1-21 are pending.
Claims 1-21 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a prefabricated concrete element of the base ring comprising at least two support elements. . . each with a primary strut rib” as defined in claim 4, “a prefabricated concrete element of the mounting ring comprises at least two secondary strut ribs for bracing against one primary strut rib” as defined in claim 5, the rigid elongated connecting elements of claims 12-14, the jacket of claims 15 and 16, and the two different versions of the mounting ring as defined in claims 18-21 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 defines “the jacket,” which lacks antecedent basis and renders the claimed invention indefinite since such a jacket has not been previously defined within the claims from which the claim depends from and one of ordinary skill in the art would 
Claim 19 defines the limitation “their,” which renders the claimed invention indefinite since multiple elements have been defined prior to use of the term “their” and one of ordinary skill in the art would not know what elements are being referred back to. For examining purposes and in light of the specification and drawings, “their” is considered to refer back to the different versions of the mounting ring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Torre (WO 2018/065655).
Regarding claim 1, De La Torre discloses a foundation for a windmill with a base ring (The base ring can be considered formed by the bottommost ring #3 of figure 1b) composed of prefabricated concrete elements (the ring element #3 is constructed from concrete and is fabricated before being placed on the ground at the job site so as to be considered prefabricated) and divided into several ring sections (each section can be considered formed by each flat segment of the hexagonal shape of the ring as depicted in figures 1a and 1c and one of the laterally extending elements #6 extending therefrom, where the term “section” is considered to define a part of something larger and thus is 
Regarding claim 2, De La Torre discloses a ring section of the base ring is formed with at least one support element extending radially outward from the ring section of the base ring and with a primary strut rib in one piece as a prefabricated concrete element (see figures 1a and 1b, where the support element #15 and strut rib #6 are integrally formed as a single piece of concrete that extend from the hexagonal ring section).
Regarding claim 3, De La Torre discloses a ring section of the mounting ring with at least one secondary strut rib is formed in one-piece as a prefabricated concrete element (The ribs #6 and ring section #5 of the mounting ring #3 are formed as a single piece of concrete, where the mounting ring can be considered formed from multiple ring sections that comprises of a flat portion of the hexagonal shape of the ring section #5 
Regarding claim 4, De La Torre discloses a prefabricated concrete element of the base ring comprises at least two support elements extending radially outwardly from the ring section of the base ring, each with a primary strut rib (as depicted in figures 1a-1c, the base ring comprises of six support elements #15, where the base ring #3 can be split up into three separate ring sections and each section can include two support elements #15, where each support element comprises of a respective rib #6 and thus meets such limitations as broadly defined).
Regarding claim 5, De La Torre discloses a prefabricated concrete element of the mounting ring comprises at least two secondary strut ribs for bracing against one primary rib (The mounting ring can be considered the second and third bottommost ribs #3 of figure 1a which are prefabricated out of concrete and each comprise of secondary struts #6 such that two struts #6 are supported by the primary strut #6 of the bottommost base ring #3. Alternatively, the mounting ring can be considered the second bottommost ring #3 of figure 1b, which is prefabricated and comprises of a portion/section of the hexagonal ring and two of the struts #6, thus meeting such limitations as defined.).
Regarding claim 6, De La Torre discloses the base ring and the mounting ring have a different circumferential pitch (the bottommost base ring #3 of figure 1a comprises of a larger circumferential pitch compared to the mounting rib #3 above it 
Regarding claim 7, De La Torre discloses connecting elements (#7, #12, and #13) are provided for the releasable connection of the base ring and the primary strut ribs with the mounting ring and the secondary strut ribs (see figures 1a and 6).
Regarding claim 8, De La Torre discloses the mounting ring comprises a horizontal platform for a windmill tower and anchoring means for anchoring the windmill tower on the mounting ring (the mounting ring #3 can be considered to comprise of horizontal platform formed at element #12, which comprises of a groove that forms an anchoring means to attach the rest of the rings #3 of the windmill tower to the mounting ring. Alternatively, the mounting ring can be considered to comprise of horizontal platform #4 which comprises of threaded anchor means #16 and cable #7 to anchor the tower to the ring.).
Regarding claim 9, De La Torre discloses the connecting elements for the connection of the base ring and the primary strut ribs with the mounting ring and the secondary strut ribs are arranged radially outside of the anchoring means for anchoring the windmill tower on the mounting ring (the connecting elements can be considered elements #7 alone, where such elements #7 are positioned radially outside of the anchoring means as defined).
Regarding claim 10, De La Torre discloses the prefabricated concrete elements consist of reinforced concrete which has a reinforcement structure (The English translation discloses the pedestal #1, and thus each ring #3, is constructed from reinforced concrete that would thus inherently comprise of a reinforcement structure).
Regarding claim 11, De La Torre discloses a connection structure (elements #7, along with the upper rings #3 and elements #14) is provided which holds the prefabricated concrete elements together (see figure 1a).
Regarding claim 17, De La Torre discloses a windmill with a windmill tower comprising a rotor, the windmill tower being mounted on a foundation according to claim 1 (the English translation of De La Torre discloses a wind turbine with a rotor is to be mounted to the pedestal #1 with a foundation as explained above in the rejection of claim 1).
Regarding claim 18, De La Torre discloses a modular system for producing a foundation for a windmill according to claim 1, with a base ring (The base ring can be considered formed by the bottommost ring #3 of figure 1b) which is divided into several ring sections (each section can be considered formed by each flat segment of the hexagonal shape of the ring as depicted in figures 1a and 1c and a laterally extending element #6 connected to such a segment) and composed of prefabricated concrete elements (the ring element #3 is constructed from concrete and is prefabricated before it reaches the final installation location) and with support elements (#15) extending radially outward from the base ring (see figure 1a, where elements #15 extend radially from the hexagonal ring section), wherein the base ring is supported on the support elements by primary strut ribs (the bottommost elements #6 are considered the primary strut ribs supported by the support element #15) and wherein a mounting ring (the second bottommost ring #3 of figure 1b is considered the mounting ring), which is divided into several ring sections (each section is formed from one of the flat sections of the hexagonal shaped ring #3 and at least laterally extending element #6) and 
Regarding claim 19, De La Torre discloses the at least two different versions of the mounting ring differ from one another in their height (As depicted in figures 1a, 7b, 8b, and 9a, the mounting ring #3 can be considered to comprise of different versions so that the as you go higher up the tower, the width of elements #6 of the rings #3 decreases, where the topmost ring #3 can be considered to comprise of element #4 as well as thus comprise of a higher height than the rest of the rings).
Regarding claim 20, De La Torre discloses the at least two different versions of the mounting ring differ in the anchoring means for anchoring the windmill tower on the mounting ring (see figures 9a and 9b, where the anchoring means is different in each version since the anchoring means is positioned either inside of or outside of the reinforcement cable #7).

Claim(s) 1-6, 8, 10-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertomeo (DE 10 2010012094).
Regarding claim 1, Bertomeo discloses a foundation for a windmill with a base ring (The base ring can be considered formed by the bottom ring of the pyramid #200 of figure 10 which comprises of elements #218 and #216) composed of prefabricated concrete elements (the ring element is constructed from prefabricated concrete slabs) and divided into several ring sections (the base ring can be considered formed by six or less hexagonal ring sections as depicted in figure 10) and support elements (#218) extending radially outward from the base ring (see figure 10, where the elements #218 extend outwardly from the center of each base ring section), wherein the base ring is supported on the support elements by primary strut ribs (#216) and wherein a mounting ring (the top hexagonal ring of the pyramid of figure 10), which is divided into several ring sections (the six or less ring sections as depicted in figure 10) and composed of prefabricated concrete elements (the mounting ring is also constructed from prefabricated concrete slabs), is placed on the base ring and connected to the base ring wherein the construction ring is supported by secondary strut ribs on the primary strut ribs (see figures 9 and 10).
Regarding claim 2, Bertomeo discloses a ring section of the base ring is formed with at least one support element extending radially outward from the ring section of the base ring and with a primary strut rib in one piece as a prefabricated concrete element (see figures 9 and 10, where paragraph 39 of the English translation discloses the slabs #216 and #218 that form the rib and support elements, respectively, are to be held 
Regarding claim 3, Bertomeo discloses a ring section of the mounting ring with at least one secondary strut rib is formed in one-piece as a prefabricated concrete element (see figures 9 and 10, where paragraph 39 of the English translation discloses the slabs #216 that form the ribs of the mounting rib are to be held together and thus form a single piece prefabricated concrete element when in the assembled orientation).
Regarding claim 4, Bertomeo discloses a prefabricated concrete element of the base ring comprises at least two support elements extending radially outwardly from the ring section of the base ring, each with a primary strut rib (As depicted in figure 10, one section of the base ring can be considered to comprise of two support elements #218 positioned adjacent one another, where each element #218 can be considered to comprise of a rib #216 and are prefabricated and attached to one another as taught in paragraph 39, thus meeting such limitations as broadly defined.).
Regarding claim 5, Bertomeo discloses a prefabricated concrete element of the mounting ring comprises at least two secondary strut ribs for bracing against one primary rib (the mounting ring can be considered to comprise of element #210 and #216, both form a separate secondary strut rib that is to be braced against a single primary rib #216 below them and thus meet such limitations as defined).
Regarding claim 6, Bertomeo discloses the base ring and the mounting ring have a different circumferential pitch (see figure 10, where the base ring is wider than the mounting ring and thus comprises of a different circumferential pitch).
Regarding claim 8, Bertomeo discloses the mounting ring comprises a horizontal platform (#202) for a windmill tower and anchoring means (#150 and/or #116) for anchoring the windmill tower on the mounting ring (see figure 1).
Regarding claim 10, Bertomeo discloses the prefabricated concrete elements consist of reinforced concrete which has a reinforcement structure (The English translation of paragraph 39 discloses the concrete elements are formed from reinforced concrete and thus would inherently comprise of a reinforcement structure).
Regarding claim 11, Bertomeo discloses a connection structure is provided which holds the prefabricated concrete elements together (paragraph 39 discloses the use of joint retaining systems and steel reinforcements to attach the concrete elements of the foundation to one another).
Regarding claim 12, Bertomeo discloses the connection structure has several rigid elongated connecting elements, which each connect the prefabricated concrete elements of a pair of oppositely arranged prefabricated concrete elements with one another in such a way that a cavity is crossed that is encircled by the base ring and the mounting ring (Since a plurality of elements #218 are disclosed as depicted in figure 10, three spaced elements #218 can be considered respective support elements of the base ring while the elements #218 that extend between such spaced elements #218 can be considered the rigid connecting elements that cross and cover the cavities #206 that is encircled by portions #214 of the rings. Alternatively, elements #214 can be considered connecting elements which close off and encircle the cavities #206 as defined.).
Regarding claim 13, Bertomeo discloses each pair of oppositely arranged prefabricated concrete elements is connected to one of the rigid elongate connecting elements (as taught in paragraph 39 of the translation, the slab elements of the rings are to be connected to one another such that the ring section elements are to be attached to the rigid connecting elements #218/214 as explained above).
Regarding claim 14, Bertomeo discloses a pair of oppositely arranged prefabricated concrete elements each comprise a ring section of the base ring with at least one support element extending radially outward from the ring section of the base ring and with a primary strut rib as well as a ring section of the mounting ring with at least one secondary strut rib (as explained above, each prefabricated element can be considered to comprise of one support element #218 and one or two primary ribs #216 extending above it, where a ring section of the mounting ring with a rib #216 is supported thereabove as well form prefabricated concrete elements, where any two adjacent sections can be considered the pair of prefabricated concrete elements as defined).
Regarding claim 17, Bertomeo discloses a windmill with a windmill tower comprising a rotor, the windmill tower being mounted on a foundation according to claim 1 (the English translation of Bertomeo discloses a wind turbine with a rotor is to be mounted to the foundation as explained above in the rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre in view of Schuldt (AT 517959 B1, using U.S. Patent 10,968592 as an English translation).
Regarding claim 12, De La Torre discloses the claimed invention except for the connection structure has several rigid elongated connecting elements which connect the prefabricated concrete elements of a pair of oppositely arranged prefabricated concrete elements with one another in such a way that a cavity is crossed that is encircled by the base ring and the mounting ring. Instead, De La Torre discloses the reinforcements #7 extend through the ribs #6 and terminates at the top of the pedestal and do not disclose rigid connecting elements passing through the hexagonal cavity formed at the center of each ring. Furthermore, if the Examiner is considered to over broadly interpret such a base ring and mounting ring as comprising of a pair of prefabricated concrete elements as defined in claim 12, it is highly well known in the art, as evidenced by Schuldt, that such foundations of a wind turbine can comprise of a base ring #1 formed by a plurality of segments #2 that comprises of a support element #6 integrally formed with a primary rib #5, which extends from an arc section #4 of the ring section. Such arc sections #4 are to be attached to one another to form the circular base ring, where a central cavity is formed at the center of the connected arc sections. Reinforcements #7 extend through the ribs #5 of each ring section and are connected to a jacket #9 that is inserted within such a central cavity in order to strengthen the base ring, where rigid connecting Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).
Regarding claim 13, De La Torre in view of Schuldt render obvious each pair of oppositely arranged prefabricated concrete elements is connected to one of the rigid elongated connecting elements (see figure 4 of Schuldt, where such features would be provided within De La Torre as explained above).
Regarding claim 14, De La Torre in view of Schuldt render obvious a pair of oppositely arranged prefabricated concrete elements each comprise a ring section of the base ring with at least one support element extending radially outward from the ring section of the base ring and with a primary strut rib (As explained above, the pair of Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).).
Regarding claim 15, De La Torre in view of Schuldt render obvious the rigid elongate connecting elements of the connection structure and the reinforcement structure are interconnected by a jacket which is attached to an inner surface of the base ring and the mounting ring (see figures 3 and 4 of Schuldt, where such a jacket feature of Schuldt is provided within De La Torre as explained above).
Regarding claim 16, De La Torre in view of Schuldt render obvious the reinforcement elements of the reinforcement structure are attached to the jacket by welding and/or screw connections (Schuldt disclose the use of welding or threaded connection to attach the jacket and reinforcement elements to one another, where such features would be provided within De La Torre as explained above).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre in view of Voss (U.S. Publication 2012/0023860).
Regarding claim 21, De La Torre discloses the claimed invention except for a first embodiment of the mounting ring comprises anchoring bolts for anchoring the windmill tower and a second embodiment of the mounting ring includes rope lead throughs for tensioning ropes for tensioning the windmill tower. Instead, De La Torre discloses the mounting rings at #4 include blind holes that comprise of anchor bolts to attach the tower to the pedestal. It is highly well known in the art, as evidenced by Voss, that both through holes and blind, threaded holes can be used to form different adapters at the top of tower pedestals in order to attach a tower to the pedestal. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the holes of the mounting ring of De La Torre to comprise of through holes, as taught in Voss, in order to allow longer fasteners to attach the tower to the pedestal, where Voss teaches both of such methods can be substituted for one another to yield the same predictable results. Therefore, the mounting rings of De La Torre in view of Voss would thus disclose two different embodiments where anchor bolts, such as bolts that extend entirely through the holes of the mounting ring, can be used to attach the tower to the mounting ring or such anchor bolts can be removed and thus leave the through holes which are configured to receive a tensioning rope/cable and thus allow for attachment to the mounting ring as well, thus meeting such two embodiments as defined.
As a note, for compact prosecution purposes if the Examiner is considered to over broadly interpret such limitations within the anticipate rejection above, when De La .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, and 26 of U.S. Patent No. 10,876,269 in view of De La Torre.
Claim 18 of the present invention is defined in claim 23 of U.S. Patent ‘269, including a base ring section formed by sections that include a base plate/support element and a primary rib, where two different embodiments for an adapter/mounting ring are also defined. Though U.S. Patent ‘260 does not disclose the adapter/mounting ring comprises of a secondary strut rib that is to be supported by on the ribs of the base ring sections, De La Torre teaches that a pedestal of a wind tower can comprise of a plurality of stacked ring sections with tapering ribs on each ring section that are to be supported by the ribs of a vertically adjacent ring section and it would have been obvious to have similarly constructed the adapter/mounting ring of U.S. Patent ‘269 to 
Claim 19 of the present invention is defined in claim 26 of U.S. Patent ‘269 in view of De La Torre, where it would have been an obvious design choice to change the geometry of the adapter rings of claim 32 of U.S. Patent ‘269 based on height in order to increase the height of the tower to be attached thereto.
Claims 20 and 21 of the present invention are defined in claim 23 of U.S. Patent ‘269 in view of De La Torre as such limitations of claims 20 and 21 are present at the end of claim 1 of U.S. Patent ‘269.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635